NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              SEP 19 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JOHN H. PIRTLE,                                  No. 07-16097

              Petitioner - Appellee,             D.C. No. CV-04-00518-FCD/KJM

  v.
                                                 MEMORANDUM*
CALIFORNIA BOARD OF PRISON
TERMS; D. L. RUNNELS; ATTORNEY
GENERAL OF THE STATE OF
CALIFORNIA,

              Respondents - Appellants.


                On Remand from the United States Supreme Court

Before: REINHARDT, NOONAN, and FISHER, Circuit Judges.

       On remand from the Supreme Court, California state prisoner John Pirtle

renews his argument that the California Parole Board’s 2002 denial of his parole

violated his federal right to due process. In light of Swarthout v. Cooke, 562 U.S.

___, 131 S. Ct. 859 (2011) (per curiam), we hold that Pirtle’s right to due process




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
was not violated. Accordingly, we reverse the district court’s judgment granting

the writ of habeas corpus.

      REVERSED and REMANDED.